Citation Nr: 1753391	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  14-07 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to an initial disability rating in excess of 10 percent for pseudofolliculitis barbae (PFB).  

3.  Entitlement to a disability rating in excess of 10 percent for residuals of a stress fracture, left tibia, with osteoarthritis.  

4.  Entitlement to a disability rating in excess of 10 percent for residuals of a stress fracture, right tibia, with osteoarthritis.  


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1983 to September 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

When this case was most recently before the Board in October 2015 the case was remanded for additional development.  Specifically the Board found the Veteran had requested a Board hearing by way of an April 2015 statement, and that his claims for increased ratings required a statement of the case (SOC).  In April 2016 the RO issued the required SOC, and in June 2016 the Veteran perfected his claims for increased ratings by submitting a timely VA Form 9.  In his VA Form 9 the Veteran also indicated he no longer wished to appear for a Board hearing, and asked for other actions to be taken.  As such, his prior request for a Board hearing is deemed withdrawn.  The case has now been returned for further appellate review.  


REMAND

While additional delay is unfortunate, the Board finds further development is required before the Veteran's claims are decided.  Initially, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Increased Ratings

The Board notes the Veteran most recently underwent a VA examination to assess his service connected bilateral stress fractures and PFB in January 2015.  In his June 2016 VA Form 9, the Veteran indicated a potential worsening of these disabilities since his most recent examinations.  When a veteran alleges that his service-connected disability has worsened since he was previously examined, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Based on the foregoing, a remand is required in order to obtain current examinations.  

 Service Connection Claims

Next, the Board notes the Veteran underwent a VA examination in February 2015 in connection with his claim of service connection for sleep apnea.  For the reasons stated below, the Board finds the medical opinion provided during that examination was insufficient.  

In the course of the February 2015 VA examination, the examiner diagnosed the Veteran with obstructive sleep apnea.  The examiner then found the Veteran's sleep apnea was not due to service.  In support of this conclusion, the examiner indicated the Veteran's disability was not proximate to his active military service in September 1992.  The examiner also noted a June 1992 separation examination, wherein the Veteran's respiratory system was noted to be normal.  However, the examiner did not explain why the Veteran's disability could not have initially manifested in service, even though it was not diagnosed until several years later.  Further, the examiner wholly ignored competent lay statements provided by the Veteran's mother and sister.  Specifically, the Veteran's family members each indicated they have worked as medical professionals for several years.  Additionally, the Veteran's mother and sister also stated they personally witnessed the Veteran's loud snoring and apneic episodes during his sleep while he was on active duty.     

A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, eexaminers simply are not free to ignore competent lay statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Therefore, a new examination and medical opinion must be obtained at this time from a qualified physician.  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C. § 5103A(c) (2012); 1see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2. Thereafter, afford the Veteran a VA skin disease and scars examination by a clinician with sufficient expertise to fully assess the severity of the Veteran's service-connected pseudofolliculitis barbae disability during an active outbreak if possible.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Ensure the examiner provides all information required for rating purposes, to include color photographs if possible.  If the examiner is unable to conduct the required testing or concludes any required testing is not necessary, he or she should be directed to clearly explain why that is so. 

3. Also, afford the Veteran a VA knee and ankle examination by a clinician with sufficient expertise to fully assess for all residual disability resulting from the Veteran's service-connected bilateral tibial stress fractures with osteoarthritis.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Ensure the examiner provides all information required for rating purposes, to specifically include both active and passive range of motion testing, as well as weight-bearing and nonweight-bearing range of motion assessments.  In addition, the examiner must consider and discuss all procurable and assembled data such as the frequency, duration, characteristics, precipitating and alleviating factors, and the severity of any flare-ups, and then provide an assessment of the additional functional loss during flares, if possible in degrees of motion lost.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so. Merely not being able to observe a flare-up is an insufficient basis for not providing an estimate as to additional functional limitation.

4. Then, afford the Veteran a VA examination by a physician with sufficient expertise, who has not previously examined this Veteran, to address the etiology of the Veteran's claimed sleep apnea.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion whether it is at least as likely as not (a 50 percent probability or greater) the Veteran's current obstructive sleep apnea originated during his period of active service or was permanently worsened during his period of active service. 

The examiner must provide a complete rationale for any proffered opinions.  The examiner must discuss and consider the statements of record, to include from the Veteran's sister, an LPN, as well as the lay statements provided by the Veteran's mother. 

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5. Finally, undertake any other development determined to be warranted, and then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, furnish to the Veteran a supplemental statement of the case and afford him the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.


						(CONTINUED ON NEXT PAGE)








By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




